IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHARLES LETZO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-3164

ORANGE COUNTY SCHOOL
BOARD OF
COMMISSIONERS/USIS,

      Appellees.

_____________________________/

Opinion filed February 2, 2017.

An appeal from an order of Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: April 12, 2012.

Richard W. Ervin of Fox & Loquasto, P.A., Tallahassee, and Charles H. Leo of Law
Offices of Charles H. Leo, P.A., Orlando, for Appellant.

Lamar D. Oxford and Eric J. Netcher of Dean, Ringers, Morgan & Lawton, P.A.,
Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.